         Case 1:20-cr-10128-MLW Document 98 Filed 12/02/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
v.                                   )
                                     )        Crim. No. 1:20-cr-10128-MLW
KEENAM PARK,                         )
Defendant                            )
                                     )
____________________________________)


          DEFENDANT’S SUPPLEMENTAL SENTENCING MEMORANDUM

       Defendant Keenam Park (“Mr. Park”), by and through undersigned counsel, and pursuant

to the order of the Court entered November 3, 2020, (Dkt. No. 87) hereby submits this

Supplemental Sentencing Memorandum. Mr. Park has no objections or corrections to the amended

Presentence Investigation Report issued on November 23, 2020. Mr. Park respectfully submits,

however, that his Korean conviction from nearly twenty years ago, while undoubtedly meaning he

is not a first time offender, does not fundamentally alter the facts and arguments set forth in his

initial Sentencing Memorandum, (Dkt. No. 74), and that the requested sentence of twenty-four

(24) months’ incarceration, 1000 hours of community service, restitution, and supervised release,

is just and sufficient punishment given the facts and circumstances of this case. Mr. Park

respectfully renews his request that the Court adopt his sentencing recommendation.

Dated: December 2, 2020                              Respectfully Submitted:

                                                     KEENAM PARK
                                                     By and through his Attorneys:

                                                     /s/ Paul J. Andrews
                                                     ANDREWS LAW OFFICE, LLC
                                                     Paul J. Andrews, BBO No. 558574
                                                     14 Saint Joseph Street, Suite 200D
                                                     Rapid City, SD 57701

                                                1
         Case 1:20-cr-10128-MLW Document 98 Filed 12/02/20 Page 2 of 2




                                                    Tel.: (605) 718-4001
                                                    paul@andrewslawofficellc.com

                                                    Vikas S. Dhar, BBO No. 657539
                                                    vikas@dharlawllp.com


                                                    1 Constitution Wharf, Suite 320
                                                    1 Constitution Road
                                                    Charlestown, Massachusetts 02129
                                                    Office: 617.880.6155
                                                    Mobile: 617.935.6733
                                                    Fax: 617.880.6160

                                CERTIFICATE OF SERVICE

       I, Paul J. Andrews, hereby certify that a true and accurate copy of this document, and all
supporting documents, if any, have been delivered by ECF upon all parties registered with
CM/ECF in this matter on the date above.
                                      /s/ Paul J. Andrews
                                        Paul J. Andrews




                                               2
